DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: wherein the second oxide layer includes no nitrogen and directly contacts no nitride layer, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Kanda (USPGPUB DOCUMENT: 2006/0125029) discloses in Fig 10, see modified figure in office action, a semiconductor device, comprising: a semiconductor substrate (801)[0086 of Kanda] comprising a first region (please see region labelled ‘1st region’) and a second region (please see region labelled ‘2nd region’) that are mutually exclusive from one another;
a first oxide layer (805b)[0086 of Kanda] on the first region (please see region labelled ‘1st region’); a nitride barrier layer (806b)[0086 of Kanda] on the first oxide layer (805b)[0086 of Kanda]; a second oxide layer (805a)[0086 of Kanda] on the second region (please see region labelled ‘2nd region’); and
.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819